173 F.3d 946
22 Employee Benefits Cas. 2980
Carolyn J. GIBBS, Plaintiff-Appellant,v.Ashley C. GIBBS, a Minor Child;  Andrew F. Gibbs, a MinorChild, Intervenor Plaintiffs-Appellees,v.General American Life Insurance Company, Defendant-Appellee.
No. 98-50061Summary Calendar.
United States Court of Appeals,Fifth Circuit.
April 22, 1999.

Archie Carl Pierce, Wright & Greenhill, Austin, TX, for Plaintiff-Appellant.
John Kuchera, Waco, TX, for Intervenor Plaintiffs-Appellees.
Frederick Bostwick, III, Keith C. Cameron, Naman, Howell, Smith & Lee, Waco, TX, for Defendant-Appellee.
Appeal from the United States District Court for the Western District of Texas;  Walter S. Smith, Jr., Judge.
Before DAVIS, DUHE and PARKER, Circuit Judges.

BY THE COURT:

1
Treating the Petition for Rehearing En banc as a Petition for Panel Rehearing, the Petition for Panel Rehearing is GRANTED.  The panel opinion, dated March 3, 1999 is VACATED.  It is further ORDERED that the clerk shall assign this case to the oral argument calendar.